            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 1 of 19      PageID #:
                                              1082


             JARED WASHKOWITZ
             JAW LEGAL: HAWAII
             Email: jw102475@gmail.com
             1050 Bishop Street, #450
             Honolulu, HI 96813
             Telephone: (808)840-7410
             Facsimile: (415)520-9729

             PRO HAC VICE
             HOOPER, LUNDY & BOOKMAN, P.C.
             JENNIFER A. HANSEN
             E-Mail: jhansen@health-law.com
             101 W. Broadway, Suite 1200
             San Diego, California 92101-3890
             Telephone: (619) 744-7300
             Facsimile: (619) 230-0987

             Attorneys for Plaintiff
             WENDELL FOO, M.D.


                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF HAWAI’I


             WENDELL FOO, M.D.,                     Case No. CV 18-00490-JAO-WRP

                         Plaintiff,
                                                    PLAINTIFF’S REPLY BRIEF
                   vs.

             UNITED STATES DEPARTMENT OF
             HEALTH AND HUMAN SERVICES              Action Filed:          12/14/2018
             AND CENTERS FOR MEDICARE               Trial Date:            None Set
             AND MEDICAID SERVICES,                 U.S. District Judge:   Jill A. Otake
                                                    U.S. Mag. Judge:       Wes R. Porter
                         Defendant.




                                                                             CV 18-00490-JAO-WRP
5809400.4                                PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 2 of 19                                             PageID #:
                                              1083


                                               TABLE OF CONTENTS
             I.     INTRODUCTION ........................................................................................... 3
             II.    ARGUMENT ................................................................................................... 4

                    A.       The Secretary’s Final Decision Is Not Supported By Substantial
                             Evidence ................................................................................................ 4

                    B.       The Secretary’s Conclusions of Law Were Arbitrary,
                             Capricious, and An Abuse of Discretion............................................... 8

                             1.       In Revoking Dr. Foo’s Medicare Privileges, CMS
                                      Ignored the Plain Meaning of 42 C.F.R. § 424.535(a) ............... 8

                             2.       The Secretary’s Refusal to Follow the PIM Was
                                      Arbitrary, Capricious, and An Abuse of Discretion ................. 12

             III.   CONCLUSION.............................................................................................. 17




                                                                         1                                      CV 18-00490-JAO-WRP
5809400.4                                                 PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 3 of 19                                             PageID #:
                                              1084


                                                   TABLE OF AUTHORITIES


                                                                      Cases
             Ahmed v. Sebelius
                  710 F.Supp.2d 167 (D. Mass 2010) ...............................................................12

             Fayad v. Sebelius
                  803 F.Supp.2d 699 (E.D. Mich 2011) ...........................................................12
             Hays v. Sullivan
                   907 F.2d 1453 (4th Cir. 1990) .........................................................................4

             Mike v. Straus
                   274 F.3d 667 (2d Cir. 2001) ..........................................................................12
             Penny v. Sullivan
                  2 F.3d 953 (9th Cir. 1993) ...............................................................................4

             Shah v. Azar
                   920 F.3d 987 (5th Cir. 2019) .................................................................. 10, 11
             Tackett v. Apfel
                   180 F.3d 1094 (9th Cir. 1999) .........................................................................4

             Widmark v. Barnhard
                 454 F.3d 1063 (9th Cir. 2006) .........................................................................4

                                                                 Regulations
             42 C.F.R. § 424.535 ......................................................................................... passim

             42 C.F.R. § 502 ..........................................................................................................8




                                                                           2                                     CV 18-00490-JAO-WRP
5809400.4                                                   PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 4 of 19              PageID #:
                                              1085


             I.    INTRODUCTION

                   Plaintiff Wendell Foo, M.D. (“Dr. Foo”) challenges the Secretary of the

             United States Department of Health and Human Services’ (the “Secretary”) final

             decision to revoke his Medicare billing privileges. The Secretary’s decision,

             rendered by the Appellate Division of the Departmental Appeals Board, was based

             on its finding that Dr. Foo was no longer operational to provide health care

             services at 4348 Waialae Avenue—the “practice location” Dr. Foo supposedly

             identified in his 2014 Medicare revalidation application. The problem with the

             Secretary’s finding is that there is no evidence that Dr. Foo ever listed 4348

             Waialae Avenue as his practice location in his 2014 application. Indeed, his

             revalidation application clearly states: “No Current Records Exist for Practice

             Location(s)/Base(s) of Operations.” Nevertheless, the Medicare Administrator

             Contractor visited the UPS store—which Dr. Foo listed as his correspondence and

             payment addresses—and deemed him no longer operational to provide Medicare

             services. The Secretary’s decision lacks substantial evidence because it relies

             almost entirely on Dr. Foo’s 2014 application, which is devoid of practice location

             information. But even if Dr. Foo had listed the UPS store as his practice address

             (which he did not), the Secretary’s decision to revoke his privileges was arbitrary,

             capricious, and an abuse of discretion because it ignored both the plain meaning of

             42 C.F.R. § 424.535(a)(5) and procedures set forth in the Medicare Program and



                                                        3                         CV 18-00490-JAO-WRP
5809400.4                                    PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 5 of 19             PageID #:
                                              1086


             Integrity Manual governing the evaluation of enrollment applications. Dr. Foo

             hereby incorporates by reference all of the briefing in the underlying administrative

             record herein and does not waive any of his arguments previously raised.

             II.   ARGUMENT

                   A.     The Secretary’s Final Decision Is Not Supported By Substantial
                          Evidence

                   The Secretary insists that under the applicable standard of review, its

             decision is entitled to great deference. While it is not “the court’s function to

             substitute its judgment for that of the Secretary if his decision is supported by

             substantial evidence[,]” his decision “cannot be affirmed simply by isolating a

             specific quantum of supporting evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456

             (4th Cir. 1990); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citation

             omitted). Instead, a court must “consider the record as a whole, weighing both

             evidence that supports and evidence that detracts from the Secretary’s conclusion.”

             Tackett, 180 F.3d at 1098 (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

             1993)). “While inferences from the record can constitute substantial evidence,

             only those ‘reasonably drawn from the record’ will suffice.” Widmark v.

             Barnhard, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).

                   Here, the Secretary has proffered only a single document—namely, a print-

             out from CMS’s PECOS enrollment system—which supposedly details the

             information that Dr. Foo provided in his 2014 revalidation application. It is


                                                         4                          CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 6 of 19           PageID #:
                                              1087


             undisputed that this purported 2014 application record from PECOS contains no

             practice location information at all under the “Practice Location(s)/Base(s) of

             Operations” field, which is precisely where this type of information would be

             reported . (AR 677.) The only references to the 4348 Waialae Avenue address are

             in the sections concerning Dr. Foo’s correspondence and payment information.

             Despite the clear absence of any address listed under “practice location” in CMS’s

             own 2014 PECOS record, the Secretary incredibly argues that the Waialae address

             was listed as Dr. Foo’s physical practice location in the PECOS enrollment system

             at the time of Noridian’s 2015 on-site review. (Defendant’s Answering Brief, at

             21.) The Secretary makes this argument by unilaterally substituting Dr. Foo’s

             missing 2014 “practice location” information with the Waialae address he provided

             in his 2010 application—in blatant disregard of the Medicare Provider Integrity

             Manual’s (“PIM”) prohibition against the inclusion of new reasons to support a

             revocation decision after the initial revocation notice. PIM, Ch. 15, § 15.25.2.2.D.

                   In doing so, the Secretary has relied entirely on the testimony of Cherie

             Finneman, a Noridian program analyst. According to Ms. Finneman, the

             statement, “No Current Records Exist for Practice Location(s)/Base(s) of

             Operations,” appears on an ARD report for “all sections of a revalidation

             enrollment application in which the provider is not changing/updating

             information.” (AR 677, 690–691 (emphasis added).) Because this statement



                                                        5                        CV 18-00490-JAO-WRP
5809400.4                                    PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 7 of 19             PageID #:
                                              1088


             appeared under “Practice Location” in Dr. Foo’s 2014 revalidation application, the

             Secretary contends that Dr. Foo did not change or otherwise update this

             information. Therefore, under the Secretary’s novel theory, Dr. Foo’s 2014

             revalidation application figuratively lists his purported 2010 “practice location.”

                   But the Secretary conveniently overlooks the fact that CMS’s Medicare

             Enrollment Record dated June 30, 2015, which constitutes a report of Dr. Foo’s

             “current Medicare enrollment in PECOS,” also does not list the Waialae address as

             his practice location. (AR 667.) Rather, the field for “Practice Location

             Information” states “No Data Provided.” If Ms. Finneman’s claims were true, then

             the Enrollment Record would have listed 4348 Waialae Avenue as Dr. Foo’s

             current practice location given that he supposedly made no changes to this field in

             his 2014 revalidation application. This inconsistency undermines Ms. Finneman’s

             testimony and calls into question the propriety of the Secretary’s substitution of Dr.

             Foo’s 2014 application information with 2010 data.

                   In this case, the substantial evidence the Secretary claims supports his

             decision consists solely of (1) the absence of a practice location in Dr. Foo’s 2014

             revalidation application (AR 677–678), (2) Ms. Finneman’s self-serving testimony

             regarding the meaning of the phrase, “No Current Records Exist for Practice

             Location(s)/Base(s) of Operations,” (AR 687–691) and (3) Noridian’s illogical site

             visits to 4348 Waialae Avenue—a UPS store listed as Dr. Foo’s correspondence



                                                         6                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 8 of 19              PageID #:
                                              1089


             address (AR 670–675). In the face of such “evidence,” which hardly amounts to a

             “scintilla,” the Secretary understandably emphasizes the deferential nature of this

             Court’s review while ignoring the Court’s concomitant duty to consider the record

             as a whole and weigh the evidence that both supports and detracts from the

             Secretary’s conclusion.

                   As further support for his revocation decision, the Secretary claims that Dr.

             Foo has never alleged that he correctly listed his physical practice locations in his

             revalidation application and never submitted any credible evidence demonstrating

             his practice location was anything other than 4348 Waialae Avenue. (Defendant’s

             Answering Brief, at 21.) Both of these contentions are simply untrue. First, the

             Secretary expressly acknowledged (albeit hidden in a footnote) that Dr. Foo

             submitted into evidence the written testimony of Deryck Wahl, Dr. Foo’s son and

             the person who has assisted him with his billing services for over 15 years.

             (Defendant’s Answering Brief, at 21, fn. 6.)

                   In his sworn declaration, Mr. Wahl testified that he correctly entered the

             addresses of “Hawaiian Eye Center,” “SurgiCare of Hawaii,” and “Hawaii

             Endoscopy Center” as separate practice locations on Dr. Foo’s 2014 revalidation

             application. (AR 625.) Mr. Wahl’s testimony directly contradicts the Secretary’s

             claim. Secondly, Dr. Foo has submitted hundreds of claims to Medicare plainly

             indicating service locations other than 4348 Waialae Avenue. (AR 623–624.)



                                                         7                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 9 of 19              PageID #:
                                              1090


             These claims have been routinely processed by CMS for years without issue and

             constitute credible evidence demonstrating that Dr. Foo’s practice location was not

             at the Waialae address—assuming the Secretary managed to shift the burden of

             proof (or of production) to Dr. Foo in the first place.

                   B.     The Secretary’s Conclusions of Law Were Arbitrary, Capricious,
                          and An Abuse of Discretion

                          1.     In Revoking Dr. Foo’s Medicare Privileges, CMS Ignored the
                                 Plain Meaning of 42 C.F.R. § 424.535(a)

                   The Secretary’s interpretation of the Medicare regulations is legally

             erroneous because it ignored the plain meaning of Title 42 Code of Federal

             Regulations Section 424.535(a)(5). Under this section, revocation is permitted

             “[u]pon on-site review or other reliable evidence” that the provider is either: (1)

             “[n]o longer operational to furnish Medicare-covered items or services” or

             “[o]therwise fails to satisfy any Medicare enrollment requirement.” (emphasis

             added).

                   The term “operational” means that “the provider or supplier has a qualified

             physical practice location, is open to the public for the purpose of providing health

             care related services, is prepared to submit valid Medicare claims, and is properly

             staffed, equipped, and stocked (as applicable, based on the type of facility or

             organization, provider or supplier specialty, or the services or items being

             rendered), to furnish these items or services.” 42 C.F.R. § 502 (emphasis added).



                                                         8                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 10 of 19           PageID #:
                                               1091


             Notably, the term “qualified physical practice location” is undefined.

             Nevertheless, CMS has effectively interpreted this term to mean that a provider

             must be open to the public for the provision of health care related services at the

             physical practice location listed on the provider’s revalidation application.

             Such a requirement by CMS reads into the statute something that is not there and

             ignores the realities of Dr. Foo’s practice. The reading ignores the plain language

             of the statute which does not include the bolded text above.

                   Here, it is undisputed that (1) Dr. Foo performed anesthesia procedures at

             various ambulatory surgical centers in Hawaii—namely, Hawaiian Eye Center,

             SurgiCare of Hawaii, and Hawaii Endoscopy Center—which were all physical

             practice locations open to the public for such purpose, (2) Dr. Foo was prepared to

             and, indeed, submitted valid Medicare claims for almost 25 years without incident,

             and (3) at all relevant times Dr. Foo was properly equipped and stocked to provide

             health care services. Thus, under a plain reading of the statute, Dr. Foo was

             operational. (See AR 622–24, 631–35.)

                   Additionally, as an anesthesiologist, Dr. Foo does not maintain his own

             office where he provides health care services. Rather, he performs anesthesia

             services at the request of a surgeon, who chooses the surgical facility where the

             procedure is to be performed. (See AR 622, 633–634.) Most often they are

             ambulatory surgery centers in outpatient settings. Importantly, CMS does not



                                                        9                         CV 18-00490-JAO-WRP
5809400.4                                    PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 11 of 19                PageID #:
                                               1092


             argue that Dr. Foo did not provide anesthesia services or that the surgical centers

             where he provided such services were not qualified practice locations. Rather, it

             improperly focuses on the mere absence of a listed practice location on Dr. Foo’s

             revalidation application as the basis to revoke his billing privileges.

                   Cases in which Medicare privileges have been revoked under 42 C.F.R. §

             424.535(a) have applied a plain meaning and commonsense approach. For

             instance, in Shah v. Azar, the Fifth Circuit upheld the Secretary’s revocation of two

             physician’s Medicare privileges under Section 424.535(a)(8). Shah v. Azar, 920

             F.3d 987, 989 (5th Cir. 2019). Under that section, CMS may revoke a currently

             enrolled provider’s Medicare billing privileges if the provider submits claims for

             services that could not have been furnished to a specific individual on the date of

             service. 42 C.F.R. § 424.535(a)(8). Such abuse of billing privileges expressly

             included instances where “[t]he directing physician or beneficiary [was] not in the

             state or country when services were furnished.” Id. In Shah, it was undisputed

             that both physicians billed for Medicare services using their own NPI numbers

             while out of the country. Shah, 920 F.3d at 996. Although the physicians argued

             that the services were performed by nurse practitioners at their direction, the

             appellate court reasoned that the plain language of Section 424.535(a)(8) was

             controlling and affirmed the revocation. Id. at 994.




                                                         10                            CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 12 of 19            PageID #:
                                               1093


                   In this instance, the plain language of Section 424.535(a)(5) provides that

             CMS may revoke Medicare privileges if the physician or supplier is “[n]o longer

             operational.” In this context, the phrase “no longer” necessarily means that the

             physician was considered operational but has either stopped providing health care

             services, stopped submitting valid Medicare claims, or is otherwise not equipped or

             stocked to furnish services. But in this case nothing about Dr. Foo’s practice

             changed. Indeed, he continuously rendered anesthesia services at various surgical

             centers in Hawaii, continued to submit valid Medicare claims, and was properly

             equipped to furnish health care services at all relevant times. Unlike in Shah,

             where the physicians’ billing practices expressly ran afoul of the statute’s plain

             language, here, Dr. Foo essentially “stands accused” by the Secretary of listing an

             address that does not even appear as a practice location in his 2014 revalidation

             application. Until CMS’s revocation in 2015, Dr. Foo had been operating as a

             Medicare provider without incident for almost 25 years. (See AR 634–635.)

             Nevertheless, CMS improperly assumed that Dr. Foo was no longer operational in

             2015 based on two site visits to a location purportedly listed on Dr. Foo’s 2010

             application. Besides these visits and a supposed telephone call to a number listed

             on Dr. Foo’s revalidation application, CMS made no other attempts to gather

             “reliable evidence” demonstrating that Dr. Foo was “no longer operational” to

             furnish Medicare services.



                                                        11                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 13 of 19           PageID #:
                                               1094


                   Even assuming arguendo that Dr. Foo actually omitted a practice location

             from his 2014 revalidation application, CMS at most is improperly relying on a

             mere technicality as the sole basis for revoking his Medicare privileges for two

             years. Such adverse action, aside from being unwarranted, would also be grossly

             disproportionate to what was essentially a claimed misunderstanding between Dr.

             Foo and CMS. Indeed, cases in which courts have upheld revocation under

             Section 424.535(a), have done so for more egregious violations. See, e.g., Ahmed

             v. Sebelius, 710 F.Supp.2d 167, 169 (D. Mass 2010) (revoking a physician’s

             Medicare billing privileges due to the physician’s felony conviction for obstruction

             of a criminal investigation into health care offenses, which appropriately

             determined to be detrimental to the best interests of Medicare and its

             beneficiaries); Fayad v. Sebelius, 803 F.Supp.2d 699, 703–04 (E.D. Mich 2011)

             (finding revocation appropriate where physician had a felony conviction for

             conspiracy to defraud the United States and his continued participation in Medicare

             was deemed contrary to the best interests of the program); Mike v. Straus, 274 F.3d

             667, 701-02 (2d Cir. 2001) (providing for revocation of billing privileges based on

             provider noncompliance).

                          2.    The Secretary’s Refusal to Follow the PIM Was Arbitrary,
                                Capricious, and An Abuse of Discretion

                   The Medicare Program and Integrity Manual (“PIM”) sets forth policies and

             procedures, which govern contractor evaluation of enrollment applications among


                                                       12                         CV 18-00490-JAO-WRP
5809400.4                                    PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 14 of 19             PageID #:
                                               1095


             other things. The Secretary abused its discretion by arbitrarily and capriciously

             following some provisions of the PIM while ignoring others. The PIM clearly

             states that in evaluating practice location information in an enrollment application,

             a contractor such as Noridian, should consider the nature of the applicant’s

             practice. See PIM, Ch. 15, § 15.5.4. If there is missing information in an

             application, the PIM instructs a contractor to validate missing data where it is

             disclosed elsewhere in an application or through other sources of documentation.

             See id. Moreover, where a contractor believes information is missing or

             discrepant, even after a validation attempt, the contractor should attempt to locate

             the missing information or obtain clarification using an alternative validation

             method. See PIM, Ch. 15, § 15.7.1.3.2.(2)(a). Noridian did not consider the nature

             of Dr. Foo’s practice nor attempt to validate missing data or obtain clarification.

                   Even assuming that a blank 2014 revalidation application field could

             somehow be construed to contain the 4348 Waialae Avenue address, at minimum,

             Noridian—CMS’s MAC—was obligated under the PIM to make further inquiry

             upon “learning" that 4348 Waialae Avenue was the address of a UPS store and not

             a valid practice location. See generally PIM, Ch. 15, §§ 15.7 et seq. Indeed, this

             same address is listed variously as a correspondence or primary practice address on

             CMS’s own NPI Registry database by several physicians and even the State of

             Hawaii, Department of Health’s Medical Marijuana Registry Program. (See AR



                                                        13                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 15 of 19            PageID #:
                                               1096


             638, 640–649.) Moreover, at all relevant times, Noridian and CMS had the

             necessary information to easily validate the nature of Dr. Foo’s practice and

             determine his actual practice locations. Under the PIM’s guidance, once the

             contractor determined that 4348 Waialae Avenue was the address of a UPS store,

             he or she should have regarded that address as a discrepancy and sought

             clarification directly from Dr. Foo, particularly where, as here, Dr. Foo’s

             enrollment profile listed several medical storage addresses and his 2014

             revalidation application was completely devoid of a practice location. The

             contractor would have been expressly authorized to consider such information and

             make further inquiry under the PIM’s “processing alternative” provisions.

                   Yet, the Noridian contractor took none of these steps. Rather, the contractor

             elected to conduct two on-site visits to what was obviously a UPS store and not a

             practice location. This is not the kind of reasonable validation effort contemplated

             by the PIM, especially when weighed against the severity of the sanction to which

             providers are subject to if deemed to be no longer operational.

                   The Secretary contends that its refusal to require additional investigative

             steps prior to revocation is appropriate and in accordance with the law because

             Medicare enrollment requirements specifically require that providers submit all

             relevant information. However, this position completely ignores the PIM’s

             guidance. If it were true that a MAC has no obligation to make further inquiry



                                                        14                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 16 of 19             PageID #:
                                               1097


             upon finding a discrepancy or other error in a provider’s enrollment application,

             then the PIM’s policies and procedures are rendered meaningless. The PIM’s

             provisions obviously contemplate and provide for situations such as this, where

             there is missing or inconsistent data. Simply because providers are required to

             submit relevant information does not completely absolve the Medicare contractor

             from adhering to the PIM’s guidelines. Additionally, the Secretary’s burden-

             shifting argument misses the mark. The submission of relevant information by a

             Medicare provider and a contractor’s validation of such information go hand in

             hand. Both serve as an important check on the integrity of the Medicare program

             and help to avoid fraud, waste, and abuse.

                   In this case, the Secretary concluded that the Noridian contractor had no

             duty to perform additional investigative steps to determine Dr. Foo’s practice

             location in accordance with the PIM, yet at the same time relies on Ms.

             Finneman’s testimony, in which she expressly adhered to PIM’s policies and

             procedures. (See AR 723–724, 729.) The Secretary cannot have it both ways. For

             instance, it cannot rely on the PIM as justification for why Dr. Foo’s July 2015

             application was returned without further processing by Noridian—as Ms.

             Finneman did in her declaration—and in the next breath argue that the PIM’s

             guidance is an insufficient basis to require that the contractor take additional steps

             to validate Dr. Foo’s practice location. The Secretary’s adherence to some PIM



                                                        15                          CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 17 of 19             PageID #:
                                               1098


             provisions while ignoring others that would tend to undermine his revocation

             decision is arbitrary, capricious, and an abuse of his discretion. Most remarkably

             of all, the Secretary cannot, and understandably refuses to, explain Noridian and/or

             Medicare’s stunning and blatant violation of the PIM, which expressly forbids

             “new denial or revocation reasons or chang[ing] a denial or revocation reason

             listed in the initial determination during the reconsideration process.” PIM, Ch.

             15, § 15.25.2.2.D.

                   Not only did this very thing happen during the reconsideration stage (the

             introduction of the purported phone log), even more incredibly, it happened when

             purported content from Dr. Foo’s 2010 revalidation application—a time period

             when Noridian was not even the MAC—was proffered against Dr. Foo for the very

             first time at the incredibly late and prejudicial stage of administrative law judge

             appeal. If due process, the evidentiary rules, and especially the PIM, have any

             meaning at all, none of the evidence offered by Noridian or CMS after Noridian’s

             initial revocation letter was sent, can be considered and must be deemed stricken

             from any consideration.

                   Additionally, the failure to uphold Dr. Foo’s timely and continuously raised

             evidentiary objections to the variety of purported evidence, exhibits and/or

             rationale submitted via Noridian and/or CMS after the initial revocation decision,

             despite the continuous and clear violations of the Medicare Provider Integrity



                                                        16                         CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 18 of 19             PageID #:
                                               1099


             Manual, Ch. 15, § 15.25.2.2.D, which specifically instructs Noridian (and by

             extension, CMS as drafter of PIM) that it “may not introduce new denial or

             revocation reasons or change a denial or revocation reason listed in the initial

             determination during the reconsideration process” is also arbitrary, capricious and

             an abuse of discretion. Substantial evidence does not exist to uphold the

             revocation.

             III.   CONCLUSION

                    Because the Secretary’s revocation decision relies almost entirely on Dr.

             Foo’s 2014 revalidation application, which does not list his practice location, it is

             not supported by substantial evidence. The record demonstrates that Dr. Foo

             rendered anesthesia services at various ambulatory surgical centers in Hawaii,

             submitted valid Medicare claims, and at all relevant times was properly equipped

             to provide health care services. Thus, under a plain reading of 42 C.F.R. §

             424.535(a)(5), Dr. Foo was “operational” to furnish Medicare-covered services.

             Given the apparent inconsistencies between the practice locations identified in Dr.

             Foo’s Medicare claims and the complete absence of a practice address in his

             operative 2014 revalidation application, the Secretary abused his discretion by

             refusing to adhere to the PIM’s provisions governing enrollment validation.

             Accordingly, Dr. Foo respectfully requests that the Secretary’s final decision

             revoking his Medicare billing privileges be overturned in its entirety.



                                                        17                          CV 18-00490-JAO-WRP
5809400.4                                     PLAINTIFF’S REPLY BRIEF
            Case 1:18-cv-00490-JAO-WRP Document 25 Filed 08/02/19 Page 19 of 19   PageID #:
                                               1100




             Dated: August 2, 2019            HOOPER, LUNDY & BOOKMAN, P.C.


                                              By:        /s/ Jennifer A. Hansen
                                                         JENNIFER A. HANSEN
                                              Attorneys for WENDELL FOO, M.D.




                                                    18                    CV 18-00490-JAO-WRP
5809400.4                                 PLAINTIFF’S REPLY BRIEF
